     4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 1 of 10 - Page ID # 155




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                           4:19-CR-3073

vs.
                                                     TENTATIVE FINDINGS
GUADALUPE SERRATO MARINO,

                      Defendant.

         The Court has received the revised presentence investigation report
(RPSR) and addendum in this case. The defendant has objected (filing 57) to
the RPSR, and filed a motion (filing 55) for downward variance. The
government has also filed a motion (filing 51) for upward variance.


         IT IS ORDERED:


1.       The Court will consult and follow the Federal Sentencing Guidelines to
         the extent permitted and required by United States v. Booker, 543 U.S.
         220 (2005) and subsequent cases. In this regard, the Court gives notice
         that, unless otherwise ordered, it will:

         (a)   give the advisory Guidelines respectful consideration within the
               context of each individual case and will filter the Guidelines' advice
               through the 18 U.S.C. § 3553(a) factors, but will not afford the
               Guidelines any particular or "substantial" weight;

         (b)   resolve all factual disputes relevant to sentencing by the greater
               weight of the evidence and without the aid of a jury;
     4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 2 of 10 - Page ID # 156




         (c)   impose upon the United States the burden of proof on all
               Guidelines enhancements;

         (d)   impose upon the defendant the burden of proof on all Guidelines
               mitigators;

         (e)   depart from the advisory Guidelines, if appropriate, using pre-
               Booker departure theory; and

         (f)   in cases where a departure using pre-Booker departure theory is
               not warranted, deviate or vary from the Guidelines when there is
               a principled reason justifying a sentence different than that called
               for by application of the advisory Guidelines, again without
               affording the Guidelines any particular or "substantial" weight.

2.       The defendant objects to the Adjusted Offense Level calculation in the
         RPSR. See filing 57. First, the defendant objects to the two-level
         enhancement for a resulting substantial financial hardship to one or
         more victims under U.S.S.G. § 2B1.1(b)(2)(A)(iii). Filing 57 at 1. The
         defendant argues that the government has not provided sufficient
         evidence connecting the victim's bankruptcy to the defendant's actions
         rather than the victim's own. See id. In other words, the defendant
         admits that she used the victim's identity, but disputes that her use
         resulted in substantial financial hardship.

         Application of sentencing enhancements must be supported by a
         preponderance of the evidence, and the government has the burden to
         prove the factual basis for an enhancement. United States v. Mitchell,
         825 F.3d 422, 425 (8th Cir. 2016). If the defendant objects to the factual
         basis for a sentencing enhancement, and the government fails to present


                                        -2-
    4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 3 of 10 - Page ID # 157




         evidence to prove that factual basis by a preponderance of the evidence,
         it is error to apply the enhancement. Id.


               In determining whether the offense resulted in substantial
               financial hardship to a victim, the court shall consider,
               among other factors, whether the offense resulted in the
               victim—
                      (i) becoming insolvent;
                      (ii) filing for bankruptcy under the Bankruptcy Code
                      (title 11, United States Code);
                      (iii) suffering substantial loss of a retirement,
                      education, or other savings or investment fund;
                      (iv) making substantial changes to his or her
                      employment, such as postponing his or her retirement
                      plans;
                      (v) making substantial changes to his or her living
                      arrangements, such as relocating to a less expensive
                      home; and
                      (vi) suffering substantial harm to his or her ability to
                      obtain credit.


         U.S.S.G. § 2B1.1 cmt. n.4(F).

         The RPSR suggests that the victim had to change her name and file for
         bankruptcy "due to some collection claims and tax issues."1 RPSR at 8.


1   According to the RPSR, on July 17, 2017 an investigator with the Nebraska State Patrol
received a phone call from a man claiming to be the victim's husband. RPSR at 8. And after
verifying the victim's Social Security number with the man, the investigator asked whether


                                            -3-
    4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 4 of 10 - Page ID # 158




         But the government has not received a statement from the victim
         directly. Id. The government also relies on a CLEAR2 report (filing 53-
         1). But the defendant argues that while the report connects the
         addresses of the defendant to the victim's identity and credit report, it
         does not identify the amounts or sources of debt that were filed in the
         bankruptcy action. See filing 57 at 1; filing 56 at 4-5; see also filing 53-1.
         So, the defendant reasons, the government has not met its burden to
         show by a preponderance of the evidence that substantial financial
         hardship has occurred as a result of her actions.

         For its part, the government admits that if the Court applies the
         enhancement under § 2B1.1(b)(11)(A)(ii), discussed next, that the
         application of this enhancement is moot. Filing 52 at 6. The Court will
         make a final determination on whether the § 2B1.1(b)(2)(A)(iii)
         enhancement applies at the time of sentencing.

         The defendant also objects to the four-level enhancement under U.S.S.G.
         § 2B1.1(b)(11)(A)(ii), which provides a two-level enhancement, or an
         increase to 12 if the result is less than 12, if the offense involved "the
         possession or use of any . . . authentication feature" of an identification
         document. Filing 57 at 2.          The defendant argues that in effect this
         enhancement creates a base offense level of 12, "which was not the goal
         of the parties when the [plea] agreement was entered," filing 57 at 2, and
         "is unreasonable and unconstitutional," filing 56 at 6. The defendant also


the victim had problems with identity theft. The victim's husband reported his wife had to
change her name and file bankruptcy. Id. And, the government verified that the victim had
in fact filed for bankruptcy in the Eastern District of California. See filing 52 at 4.

2   "CLEAR" is an investigatory software tool provided by Thomson Reuters.


                                              -4-
4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 5 of 10 - Page ID # 159




    suggests that if the Court determines § 2B1.1(b)(11)(A)(ii) is applicable,
    the Court should apply only a two-level enhancement. Filing 57 at 2.

    Notably, the defendant does not argue that the enhancement should not
    apply to her use of a Social Security card under the plain language of the
    enhancement. Rather, the defendant seems to admit that the
    enhancement is proper, but objects to the effect of the enhancement. See
    filing 57 at 2.

    The Court has previously determined that § 2B1.1(b)(11)(A)(ii) is
    applicable to a defendant's use of a Social Security card displaying or
    accurately reproducing official authentication features. See United
    States v. Rodriguez-Cisneros, 916 F. Supp. 2d 932, 934 (D. Neb. 2013).
    The defendant previously admitted that she provided a Social Security
    card bearing the United States government agency seal to obtain
    employment. See filing 42. And the language of § 2B1.1(b)(11) is clear
    and unambiguous—if the section applies, the offense level shall be
    increased by 2 levels, and "[i]f the resulting offense level is less than level
    12, increase to level 12."

    The Court is not persuaded by defendant's argument that this
    enhancement "effectively creates a new base level." See filing 57 at 2. The
    base offense level for "larceny, embezzlement, and other forms of theft;
    offenses involving stolen property; property damage or destruction; fraud
    and deceit; forgery; offenses involving altered or counterfeit instruments
    other than counterfeit bearer obligations of the United States," is found
    at U.S.S.G. § 2B1.1(a), and in this case is a level 6. And after determining
    the base offense level based on this very general classification of crimes,
    the specific offense characteristics—including the enhancement for use


                                      -5-
4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 6 of 10 - Page ID # 160




    of an authentication feature—result in an adjusted offense level. See
    U.S.S.G § 1B1.1(a); U.S.S.G. Ch. 2 Introductory Cmt.; United States v.
    Green, 225 F.3d 955, 958 (8th Cir. 2000).

    Nor is the Court persuaded that the enhancement "provides the
    Government with the ability to make any agreement [containing a base
    level] below twelve for the mere purpose of gaining a plea agreement
    knowing that . . . the base offense level will always be twelve." See filing
    56 at 5-6. First, that is an incorrect statement of the sentencing
    guidelines, as previously explained. Second, the facts in this case
    indicate that the defendant was aware of exactly what the government
    expected the total offense level to be, and that turns out to be the total
    offense level reflected in the RPSR: 10. Filing 53-2. Finally, the
    sentencing guidelines are available to both the government and the
    defendant. If the defendant had questions about the offense level
    calculation, she could have raised them before, or even at the time of her
    plea hearing. Or, as defendant's counsel acknowledges, the defendant
    could have filed a motion to withdraw her plea. The defendant did none
    of the above.

    Finally, the Court notes that in her brief on this issue, the defendant
    claims that § 2B1.1(b)(11)(A)(ii) is unconstitutional. The Supreme Court
    takes a dim view of facial challenges to statutes and has said:

          facial challenges . . . are . . . to be discouraged. Not only do
          they invite judgments on fact-poor records, but they entail a
          further departure from the norms of adjudication in federal
          courts: overbreadth challenges call for relaxing familiar
          requirements of standing, to allow a determination that the


                                    -6-
    4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 7 of 10 - Page ID # 161




                law would be unconstitutionally applied to different parties
                and different circumstances from those at hand.

         Sabri v. United States, 541 U.S. 600, 609 (2004); United States v.
         Stephens, 594 F.3d 1033, 1037 (8th Cir. 2010). And here, the defendant
         scarcely mentions that the sentencing guideline is unconstitutional, let
         alone provides good reasons, nor does she even identify the constitutional
         proscription allegedly at issue.3 Furthermore, defendant seems to
         abandon any as-applied challenge.4 She states that the enhancement
         "opens the door for misuse," but "never accused or implied this occurred
         in this case." Filing 59 at 1. So, to the extent that defendant raised a
         constitutional challenge, it is squarely rejected.

         Accordingly, the Court tentatively finds that the enhancement under
         §2B1.1(b)(11)(A)(ii) is applicable in this case, but will make a final ruling
         at the time of sentencing.

         Next, the defendant objects to the adjusted offense level and total offense
         level. The defendant asserts the adjusted offense level should be either 6
         or 8 (depending on whether the Court adds only a two-level enhancement
         under § 2B1.1(b)(11)(A)(ii)) and that the total offense level should be 4 or

3   Nor is there any evident basis for concluding that a sentencing guideline could be
unconstitutional based solely on its purportedly onerous effect. Cf. Beckles v. United States,
137 S. Ct. 886, 895 (2017).

4   An as-applied challenge consists of a challenge to the statute's application only as-applied
to the party before the court. Republican Party of Minn., Third Cong. Dist. v. Klobuchar, 381
F.3d 785, 790 (8th Cir. 2004) (citations omitted). If an as-applied challenge is successful, the
statute may not be applied to the challenger, but is otherwise enforceable. Id.




                                              -7-
4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 8 of 10 - Page ID # 162




    6, after a two-level decrease for acceptance of responsibility under
    U.S.S.G. § 3E1.1(a). Filing 57 at 2. The defendant's calculations are
    based on the Court's resolution of her previous objections, so the Court
    will resolve these objections and determine the adjusted and total offense
    level at sentencing.

    Finally, the defendant objects to the probation officer's recommendation
    in the RPSR that the Court vary upward from the guideline sentence.
    Filing 57 at 2. The defendant argues that a downward variance, or at
    least a sentence at the low end of the guideline range, is appropriate. The
    Court will resolve this objection in conjunction with defendant's motion
    for variance at the time of sentencing.

    The defendant also moves for a downward variance under the § 3553(a)
    factors and requests probation in lieu of imprisonment, or a sentence of
    time served. See filing 55; filing 56 at 3. The defendant argues that her
    offense did not involve violence—that she was merely trying to provide
    for her family. See filing 56 at 2-3. And, the defendant suggests that her
    lack of other criminal history and behavior on pretrial release show her
    commitment to live a law-abiding life. Filing 56 at 3-4. Finally, the
    defendant argues that a sentence of imprisonment would be more
    punitive than necessary to satisfy the purposes of sentencing. Filing 56
    at 6.

    The government, however, moves for an upward variance and requests
    defendant be sentenced to imprisonment for 16 months—four months
    more than the top end of the guideline range. See filing 52. It argues that
    a variance is necessary to reflect the seriousness of the offense, promote
    respect for the law, and provide just punishment. Filing 52 at 10.


                                    -8-
     4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 9 of 10 - Page ID # 163




         Specifically, the government directs the Court's attention to the fact that
         the defendant used the victim's identity for at least 13 years for a wide
         range of purposes, and that when she was done using the victim's
         identity, she passed it on to a friend. Filing 52 at 10-11.

         Both the defendant's and the government's motions for variance will be
         resolved at sentencing.

3.       Except to the extent, if any, that the Court has sustained an objection,
         granted a motion, or reserved an issue for later resolution in the
         preceding paragraph, the parties are notified that the Court's tentative
         findings are that the presentence report is correct in all respects.

4.       If any party wishes to challenge these tentative findings, that party
         shall, as soon as possible (but in any event no later than three (3)
         business days before sentencing) file with the Court and serve upon
         opposing counsel an objection challenging these tentative findings,
         supported by a brief as to the law and such evidentiary materials as are
         required, giving due regard to the local rules of practice governing the
         submission of evidentiary materials. If an evidentiary hearing is
         requested, such filings should include a statement describing why a
         hearing is necessary and how long such a hearing would take.

5.       Absent timely submission of the information required by the preceding
         paragraph, the Court's tentative findings may become final and the
         presentence report may be relied upon by the Court without more.

6.       Unless otherwise ordered, any objection challenging these tentative
         findings shall be resolved at sentencing.




                                          -9-
4:19-cr-03073-JMG-CRZ Doc # 60 Filed: 10/02/20 Page 10 of 10 - Page ID # 164




    Dated this 2nd day of October, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                   - 10 -
